Exhibit 10.8

 

[LOGO]

October 19th, 2006

140 BW LLC
c/o Hines Interests Limited Partnership
29th Floor
140 Broadway
New York, NY 10005

Copies to:
140 BW LLC
c/o Deutsche Immobilen Funds AG
Caffa Macherreihe 8
Hamburg, 20355
Germany
Attention: Mr. Michael Montebaur

140 BW LLC
Rottenberg Lipman Rich, P.C.
369 Lexington Avenue, 15th floor
New York, NY 10017
Attention: Charles Rich

RE: “Consent Request” as provided in Rider Section 41 C in Lease (“Lease”) dated
as of December 31,1998 between MSDW 140 Broadway Property. L.L.C. as predecessor
in interest to 140 BW L.L.C. (“Landlord”) and Platinum Technology International,
Inc. (“Tenant).

Ladies and Gentlemen,

Tenant previously sent a A/S Notice dated September 15th, 2006 to Landlord.
Tenant received a Landlord response, dated October 6th, to the A/S Notice in
which Landlord waived its Recapture Right.


--------------------------------------------------------------------------------




Tenant now seeks Landlord consent to enter into the sublease with ACA Financial
Guaranty Corporation. Attached is a photo copy of the fully executed sublease.
Terms of the sublease are consistent with the terms contained within the A/S
Notice.

Please prepare the Sublease Consent Agreement and e-mail to Matthew Ruffing at
matthew.ruffing@am.jll.com

[LOGO]

Yours truly,

 

 

 

 

 

 

 

/s/ Charles Quinn

 

 

 

Charles Quinn
Vice President Finance and Adminstration

 

 

 

 


--------------------------------------------------------------------------------


SUBLEASE

THIS SUBLEASE is made and entered into this 19th day of October, 2006, by and
between PLATINUM TECHNOLOGY INTERNATIONAL, INC., a Delaware corporation
(“Landlord”) and ACA FINANCIAL GUARANTY CORPORATION, a Maryland insurance
corporation (“Tenant”).

1.         BASIC SUBLEASE PROVISIONS.

A. Property Address: 140 Broadway, New York, New York

B. Tenant’s Address (for notices): 140 Broadway, 47th Floor, New York, New York
10005, Attention: General Counsel

C. Landlord’s Address (for notices): c/o CA, Inc., One CA Plaza, Islandia, New
York 11749, Attention: Lease Administration, with a copy to Landlord c/o CA,
Inc., One CA Plaza, Islandia, New York 11749, Attention: Legal-Real Estate
Notice

D. Prime Landlord: 140 BW LLC (as successor in interest to MSDW 140 Broadway
Property, L.L.C.)

E. Prime Landlord’s Address (for notices): 140 BW LLC, c/o Hines Interests
Limited Partnership, 29th Floor, 140 Broadway, New York, New York 10005, with
copies to (i) 140 BW LLC, c/o Deutsche Immobilen Funds AG, Caffa Macherreihe 8,
Hamburg 20355, Germany, Attention: Mr. Michael Montebaur, and (ii) 140 BW LLC,
c/o Latham & Watkins LLP, 885 Third Avenue, Suite 1000, New York, New York
10022-4802, Attention: Joshua Stein, Esq.

F. Identification of Prime Lease and all amendments thereto: Lease dated as of
December 31,1998 between MSDW 140 Broadway Property, L.L.C., as landlord, and
Platinum Technology International, Inc., as tenant; First Amendment of Lease
dated as of


--------------------------------------------------------------------------------




December 31, 1999 between MSDW 140 Broadway Property, L.L.C., as landlord, and
Platinum Technology International, Inc., as tenant.

G. Sublease Term: The period beginning on the Commencement Date and ending on
the Expiration Date.

H. Commencement Date: The date Landlord receives from Prime Landlord written
notice that Prime Landlord has approved this Sublease. Landlord will notify
Tenant of such approval as soon as may be practicable after receipt thereof.

I.          Expiration Date: October 24, 2009 (subject to Section 38)

J.         Base Rent: $396,900 per annum

K.        Payee of Rent: Platinum Technology International, Inc.

L.         Address for Payment of Rent: c/o CA, Inc., One CA Plaza, Islandia,
New York 11749, Attention: Treasurer –  Rent Collection. Landlord will not, and
is not obligated to, recognize the receipt of any payments not directed to the
Treasurer — Rent Collection. Failure to address payments in this manner will be
considered a default of payment under this Sublease and subject to the penalties
and other remedies contained herein.

M.       Sublease Share: Fourteen and 2,029/10,000 percent (14.2029%)

N.        Description of Premises: The portion of the 48th floor in the building
located at 140 Broadway, New York, New York shown in the diagram attached hereto
as

Exhibit A.

O.        Security Deposit: $66,150

P.         Tenant’s Use: General and executive offices.

Q.        Broker: Jones Lang LaSalle Americas, Inc. and Studley, Inc.

2


--------------------------------------------------------------------------------




2.         PRIME LEASE. Landlord is the tenant under a Prime Lease (the “Prime
Lease”) with the Prime Landlord identified in Section I(D), bearing the date
specified in Section 1(F). Landlord represents to Tenant that (a) Landlord has
delivered to Tenant a full and complete copy of the Prime Lease (with certain
economic provisions not relevant to this Sublease redacted) and all other
agreements between Prime Landlord and Landlord relating to the leasing, use or
occupancy of the Premises, and (b) the Prime Lease is, as of the date hereof, in
full force and effect.

3.         SUBLEASE. Landlord, for and in consideration of the rents herein
reserved and of the covenants and agreements herein contained on the part of the
Tenant to be performed, hereby subleases to the Tenant, and the Tenant accepts
from the Landlord, certain space described in Section 1(N) (the “Premises”) and
located in the building (the “Building”), situated on and a part of the property
(the “Property”) located at the address set forth in Section 1(A).

4.         TERM. The term of this Lease (hereinafter, the “Term”) shall commence
on the date specified in Section I(H). The Term shall expire on the date (the
“Expiration Date”) specified in Section 1(I), unless sooner terminated or
extended as otherwise provided elsewhere in this Sublease.

5.         POSSESSION. Landlord agrees to deliver possession of the Premises on
or before the date specified in Section 1(H) in their condition as of the
execution and delivery hereof, reasonable wear and tear excepted; that is to
say, AS IS.

6.         TENANT’S USE. The Premises shall be used and occupied only for the
Tenant’s Use set forth in Section 1(P).

7.         RENT. Beginning on November 1, 2006 (the “Rent Commencement Date”),
Tenant agrees to pay the Base Rent set forth in Section I(J) to the Payee
specified in Section

3


--------------------------------------------------------------------------------




1(K), at the address specified in Section I(L), or to such other payee or at
such other address as may be designated by notice in writing from Landlord to
Tenant, without prior demand therefor and without any deduction whatsoever. Base
Rent shall be paid in equal monthly installments in advance on the first day of
each month of the Term, except that the first installment of Base Rent shall be
paid by Tenant to Landlord within five (5) days after Landlord notifies Tenant
of Prime Landlord’s approval of this Sublease. Base Rent shall be pro-rated for
partial months at the beginning and end of the Term. All charges, costs and sums
required to be paid by Tenant to Landlord under this Sublease in addition to
Base Rent shall be deemed “Additional Rent”, and Base Rent and Additional Rent
shall hereinafter collectively be referred to as “Rent”. No Rent shall be
payable if Prime Landlord does not approve this Sublease, but if such approval
is obtained, Rent shall be payable as of November 1, 2006 regardless of whether
such approval is obtained prior to, on or after such date. Tenant’s covenant to
pay Rent shall be independent of every other covenant in this Lease. If any item
of Rent is not paid when due (or within five (5) days of the due date in the
case of the first two late payments in any twelve (12)-month period), Tenant
shall pay, relative to the delinquent payment, a late charge equal to five
percent (5%) of the unpaid amount.

8.         ADDITIONAL RENT. Beginning on the Rent Commencement Date, to the
extent that Landlord is obligated to pay additional rent under the Prime Lease,
whether such additional rent is to reimburse Prime Landlord for taxes, operating
expenses, common area maintenance charges or other expenses incurred by the
Prime Landlord in connection with the Property or increases therein (including,
without limitation, those set forth in Articles 39 and 40 of the Prime Lease,
with no adjustment to the “Base Year” set forth in such Articles 39 and 40 of
the Prime Lease), Tenant shall pay to Landlord the percentage of such additional
rent (to the

4


--------------------------------------------------------------------------------




extent such additional rent is attributable to the term of this Sublease) which
is set forth in Section I(M) as the Sublease Share. Such payment shall be due
from Tenant to Landlord no fewer than five (5) days prior to the date upon which
Landlord’s payment of such additional rent is due to the Prime Landlord.

9.         TENANT’S OBLIGATIONS. Tenant shall be responsible for, and shall,
beginning on the Commencement Date, pay the following:

A.        The cost of electricity furnished to the Premises in accordance with
Article 46 of the Prime Lease. If electricity is furnished to the Premises on a
“submetering” basis as set forth in subsection B(1) of Article 46 of the Prime
Lease, Subtenant shall pay the “Electricity Additional Rent” as determined under
such subsection B(1) in accordance with invoices therefor submitted by Landlord
or Prime Landlord. If the Premises is separately submetered and Prime Landlord
agrees that Landlord shall not be liable or responsible for payment of the costs
of electricity for the Premises pursuant to the submeter, then Tenant may
arrange with Prime Landlord for direct payments of electricity charges pursuant
to the submeter. If electricity is furnished to the Premises on a “rent
inclusion” basis as set forth in subsection B(2) of Article 46 of the Prime
Lease, Subtenant shall pay the percentage of the “Electric Rent Inclusion
Factor” or “ERIF” set forth therein which is set forth in Section I(M) as the
Sublease Share (provided, however, that if the “Electric Rent Inclusion Factor”
or “ERIF” is increased as a result of excess consumption of electricity by
Tenant, as determined by any electrical survey performed by Landlord or Prime
Landlord, Tenant shall pay the entire amount of such increase). Payments by
Tenant for electricity provided on a “rent inclusion” basis shall be made
monthly by Tenant together with payments of Base Rent under this Sublease.
Tenant

5


--------------------------------------------------------------------------------




shall hold Landlord harmless from all costs or expenses Landlord may incur from
Tenant’s failure to pay invoices or to perform any of its obligations with
respect to the purchase of electricity.

B.        All maintenance, repairs and replacements as to the Premises and its
equipment, and cleaning and refuse removal, to the same extent Landlord is
obligated to perform the same under the Prime Lease.

10.       QUIET ENJOYMENT. Landlord represents that it has full power and
authority to enter into this Sublease, subject to the consent of the Prime
Landlord if required under the Prime Lease. So long as Tenant is not in default
in the performance of its covenants and agreements in this Sublease, Tenant’s
quiet and peaceable enjoyment of the Premises shall not be disturbed or
interfered with by Landlord, or by any person claiming by, through, or under
Landlord.

11.       TENANT’S INSURANCE. Tenant shall procure and maintain, at its own cost
and expense, such liability insurance as is required to be carried by Landlord
under the Prime Lease, naming Landlord, as well as Prime Landlord, in the manner
required therein and such property insurance as is required to be carried by
Landlord under the Prime Lease to the extent such property insurance pertains to
the Premises. If the Prime Lease requires Landlord to insure leasehold
improvements or alterations, then Tenant shall insure such leasehold
improvements which are located in the Premises, as well as alterations in the
Premises made by Tenant. Tenant shall furnish to Landlord a certificate of
Tenant’s insurance required hereunder not later than ten (10) days prior to
Tenant’s taking possession of the Premises. Each party hereby waives claims
against the other for property damage provided such waiver shall not invalidate
the waiving party’s property insurance; each party shall attempt to obtain from
its insurance carrier a waiver

6


--------------------------------------------------------------------------------




of its right of subrogation. Tenant hereby waives claims against Prime Landlord
and Landlord for property damage to the Premises or its contents if and to the
extent that Landlord waives such claims against Prime Landlord under the Prime
Lease. Tenant agrees to obtain, for the benefit of Prime Landlord and Landlord,
such waivers of subrogation rights from its insurer to the extent the same are
required of Landlord under the Prime Lease.

12.       ASSIGNMENT OR SUBLETTING.

A. Tenant shall not (i) assign, convey or mortgage this Sublease or any interest
under it; (ii) allow any transfer thereof or any lien upon Tenant’s interest by
operation of law; (iii) further sublet the Premises or any part thereof; or (iv)
permit the occupancy of the Premises or any part thereof by anyone other than
Tenant. Transfers of fifty percent (50%) or more of the stock or other ownership
interests in Tenant, whether in one transaction or in the aggregate, shall be
deemed to be an assignment of this Sublease. The preceding sentence shall not
apply to shares of stock in Tenant sold to the public in an initial public
offering, or to transfers of shares publicly traded in a recognized securities
exchange or over-the-counter market. Subject to the provisions of the Prime
Lease and Prime Landlord’s rights thereunder, Tenant shall have the same rights
as are available to Landlord pursuant to Sections D(1), D(2) and F of Article 41
of the Prime Lease, which provisions are incorporated herein by reference and
shall be deemed to apply to transactions by Tenant. If Tenant desires to assign
its interest in this Sublease, or further sublet all or part of the Premises,
then Tenant shall submit a written request to Landlord accompanied by such
financial and other information concerning the proposed assignee or subtenant,
and the terms of the assignment or further sublease, as Landlord may reasonably
request. Any such request made by Tenant to assign this

7


--------------------------------------------------------------------------------




Sublease or enter into a further sublease of all or any portion of the Premises
shall be deemed an offer by Tenant which shall be irrevocable for a period of
thirty (30) days to surrender all of the Premises to Landlord. If such offer is
accepted, such surrender shall be effective as of the date that the proposed
assignment or further sublease would have commenced. Tenant shall quit and
surrender the Premises as if this Sublease by its terms expired on such date,
and the Base Rent and Additional Rent under Section 8 shall be apportioned as of
such date. If Tenant’s offer to surrender the Premises in connection with a
proposed assignment or further sublease of all or a portion of the Premises is
not accepted by Landlord within thirty (30) days, or if Landlord declines such
offer, then Landlord’s consent to such an assignment of this Sublease or such a
further sublease of the Premises shall not be unreasonably withheld. If Landlord
consents to any assignment of this Lease or further subletting of all or any
portion of the Premises, Landlord shall request the consent of Prime Landlord
and deliver to Prime Landlord any information that Tenant submits in connection
with its proposal to assign or sublet.

B.        No permitted assignment shall be effective and no permitted sublease
shall commence unless and until any defaults by Tenant hereunder shall have been
cured. No permitted assignment or subletting shall relieve Tenant from Tenant’s
obligations and agreements hereunder and Tenant shall continue to be liable as a
principal and not as a guarantor or surety to the same extent as though no
assignment or subletting had been made (unless Landlord shall have accepted a
surrender of the Premises pursuant to Section 12(A) above).

8


--------------------------------------------------------------------------------




C.        The consent of Landlord or Prime Landlord to an assignment or a
subletting shall not relieve Tenant from its obligation to obtain the express
consent in writing of Landlord and Prime Landlord to any other assignment or
subletting.

D.        If Tenant’s interest in this Sublease is assigned, or if the Premises
or any part hereof is sublet or occupied by anyone other than Tenant, Landlord
may collect rent from the assignee, subtenant or occupant and apply the net
amount collected to the Base Rent and all Additional Rent herein reserved, but
no such assignment, subletting, occupancy or collection shall be deemed a waiver
of the provisions of this Section 12 or of any default hereunder or the
acceptance of the assignee, subtenant or occupant as Tenant, or a release of any
of the covenants, conditions, terms and provisions on the part of Tenant to be
performed or observed.

13.       RULES. Tenant agrees to comply with all rules and regulations that
Prime Landlord has made or may hereafter from time to time make for the
Building. Landlord shall not be liable in any way for damage caused by the
non-observance by any of the other tenants of such similar covenants in their
leases or of such rules and regulations.

14.       REPAIRS AND COMPLIANCE. Tenant shall promptly pay for the repairs set
forth in Section 9(B) hereof and Tenant shall, at Tenant’s own expense, comply
with all laws and ordinances, and all orders, rules and regulations of all
governmental authorities and of all insurance bodies and their fire prevention
engineers at any time in force, applicable to the Premises or to Tenant’s use
thereof.

15.       FIRE OR CASUALTY OR EMINENT DOMAIN. In the event of a fire or other
casualty affecting the Building or the Premises, or of a taking of all or a part
of the Building or Premises under the power of eminent domain, Tenant shall
promptly notify Landlord thereof in

9


--------------------------------------------------------------------------------




writing. If Landlord receives a rent abatement under the Prime Lease as a result
of a fire or other casualty or as a result of a taking under the power of
eminent domain, then Tenant shall be entitled to the Sublease Share of such rent
abatement unless the effect on the Premises of such fire or other casualty or
such taking shall be substantially disproportionate to the amount of the
abatement, in which event the parties shall equitably adjust the abatement as
between themselves, based on the relative impact of the fire or other casualty,
or the taking, as the case may be. To the extent the Prime Lease gives Landlord
the right to terminate the Prime Lease in the event of damage or destruction to
the Building or the Premises or a taking of all or part thereof by eminent
domain, Landlord may, in its sole discretion, exercise any such right and shall
notify Tenant of such exercise, in which case this Sublease shall terminate one
day prior to the date of termination of the Prime Lease. If the Prime Lease
imposes on Landlord the obligation to repair or restore leasehold improvements
or alterations in the Premises, Tenant shall be responsible for repair or
restoration of such leasehold improvements or alterations.

16.       ALTERATIONS. Tenant shall not make any alterations in or additions to
the Premises (“Alterations”) without the prior written consent of Landlord
(which shall not be unreasonably withheld, conditioned or delayed by Landlord)
and Prime Landlord (if required). Landlord consents to the proposed Alterations
described in Exhibit B annexed hereto, subject to Tenant providing detailed
drawings and plans for submission to Prime Landlord as necessary to seek Prime
Landlord’s consent to such proposed Alterations. If Landlord consents to any
proposed Alteration, Landlord shall request the consent of Prime Landlord, if
such consent is required under the Prime Lease. If Alterations by Tenant are
consented to as aforesaid, Tenant shall comply with all of the covenants of
Landlord contained in the Prime Lease pertaining to the performance of such
Alterations. In addition, Tenant shall indemnify, defend and hold harmless

10


--------------------------------------------------------------------------------




Landlord and Prime Landlord against liability, loss, cost, damage, liens and
expense imposed on Landlord arising out of the performance of Alterations by
Tenant, including, without limitation, the removal of the Alterations as
contemplated pursuant to Section 20 hereof.

17.       SURRENDER. Upon the expiration of this Sublease, or upon the
termination of the Sublease or of the Tenant’s right to possession of the
Premises, Tenant will at once surrender and deliver up the Premises, together
with all improvements thereon, to Landlord in good condition and repair,
reasonable wear and tear excepted; conditions existing because of Tenant’s
failure to perform maintenance, repairs or replacements as required of Tenant
under this Sublease shall not be deemed “reasonable wear and tear”. Said
improvements shall include all plumbing, lighting, electrical, heating, cooling
and ventilating fixtures and equipment used in the operation of the Premises (as
distinguished from operations incident to the business of Tenant). Tenant shall
surrender to Landlord all keys, security codes and the like to the Premises and
make known to Landlord the combinations for all combination locks which Tenant
is permitted to leave on the Premises. All Alterations in or upon the Premises
made by Tenant shall become a part of and shall remain upon the Premises upon
such termination without compensation, allowance or credit to Tenant; provided,
however, that Landlord shall have the right to require Tenant to remove any
Alterations made by Tenant, or portion thereof. Tenant shall also remove any
Alterations made by Tenant, or portion thereof, which Prime Landlord may require
Landlord to remove, pursuant to the terms of the Prime Lease. In any such event,
Tenant shall restore the Premises to their condition prior to the making of such
Alteration, repairing any damage occasioned by such removal or restoration. If
Landlord or Prime Landlord requires removal of any Alteration made by Tenant, or
a portion thereof, and Tenant does not make such removal in accordance with this
Section, Landlord may remove the same (and repair any damage occasion

11


--------------------------------------------------------------------------------




thereby), and dispose thereof, or at its election, deliver the same to any other
place of business of Tenant, or warehouse the same. Tenant shall pay the costs
of such removal, repair, delivery and warehousing on demand, together with
interest thereon from the date any such cost is incurred by Landlord at the
interest rate set forth in Section 52(F) of the Prime Lease, which costs and
interest shall be Additional Rent under this Sublease. The provisions of this
Section 17 shall be subject to the provisions of Section 38 hereof.

18.       REMOVAL OF TENANT’S PROPERTY. Subject to Section 38 of this Sublease,
upon the expiration of this Sublease, Tenant shall remove Tenant’s articles of
personal property incident to Tenant’s business (“Trade Fixtures”); provided,
however, that Tenant shall repair any injury or damage to the Premises which may
result from such removal, and shall restore the Premises to the same condition
as prior to the installation thereof. If Tenant does not remove Tenant’s Trade
Fixtures from the Premises prior to the expiration or earlier termination of the
Term, Landlord may, at its option, remove the same (and repair any damage
occasioned thereby and restore the Premises as aforesaid) and dispose thereof or
deliver the same to any other place of business of Tenant, or warehouse the
same, and Tenant shall pay the cost of such removal, repair, restoration,
delivery or warehousing to Landlord on demand, which cost, together with
interest thereon from the date incurred by Landlord at the interest rate set
forth in Section 52(F) of the Prime Lease, which cost and interest shall be
Additional Rent under this Sublease.

19.       HOLDING OVER. Subject to Section 38 of this Sublease, Tenant shall
have no right to occupy the Premises or any portion thereof after the expiration
of this Sublease or after termination of this Sublease or of Tenant’s right to
possession in consequence of an Event of Default hereunder. In the event Tenant
or any party claiming by, through or under Tenant holds over, Landlord may
exercise any and all remedies available to it at law or in equity to recover

12


--------------------------------------------------------------------------------




possession of the Premises, and to recover damages, including without
limitation, damages payable by Landlord to Prime Landlord by reason of such
holdover. For each and every month or partial month that Tenant or any party
claiming by, through or under Tenant remains in occupancy of all or any portion
of the Premises after the expiration of this Sublease or after termination of
this Sublease or Tenant’s right to possession, Tenant shall pay, as minimum
damages and not as a penalty, monthly rental at a rate equal to double the rate
of Base Rent and Additional Rent payable by Tenant hereunder immediately prior
to the expiration or other termination of this Sublease or of Tenant’s right to
possession. The acceptance by Landlord of any lesser sum shall be construed as
payment on account and not in satisfaction of damages for such holding over.

20.       ENCUMBERING TITLE. Tenant shall not do any act which shall in any way
encumber the title of Prime Landlord in and to the Building or the Property, nor
shall the interest or estate of Prime Landlord or Landlord be in any way subject
to any claim by way of lien or encumbrance, whether by operation of law by
virtue of any express or implied contract by Tenant, or by reason of any other
act or omission of Tenant. Any claim to, or lien upon, the Premises, the
Building or the Property arising from any act or omission of Tenant shall accrue
only against the subleasehold estate of Tenant and shall be subject and
subordinate to the paramount title and rights of Prime Landlord in and to the
Building and the Property and the interest of Landlord in the premises leased
pursuant to the Prime Lease. Without limiting the generality of the foregoing,
Tenant shall not permit the Premises, the Building or the Property to become
subject to any mechanics’, laborers, or materialmen’s lien on account of labor
or material furnished to Tenant or claimed to have been furnished to Tenant in
connection with work of any character performed or claimed to have been
performed on the Premises by, or at the direction or

13


--------------------------------------------------------------------------------




sufferance of, Tenant. If any such lien (as a result of the matters described in
the immediately preceding sentence) is filed against the Premises, the Building
or the Property on which it is situated, Tenant shall cause the same to be
discharged, by payment, bonding or otherwise, within thirty (30) days after the
filing thereof, and shall indemnify and hold harmless Landlord and Prime
Landlord with respect to any costs, expenses (including, without limitation,
attorneys’ fees and expenses), losses, damages and liabilities in connection
therewith. Landlord shall give Tenant prompt notice of any such lien upon
receiving notice thereof. If Tenant fails to have any such lien discharged as
provided above, Landlord may take any actions it deems appropriate to have such
lien discharged, including, without limitation, payment of any sums claimed to
be due, and Tenant shall reimburse Landlord on demand for any such sums expended
by Landlord, together with interest thereon from the date incurred by Landlord
at the rate set forth in Section 52(F) of the Prime Lease, all of which amounts
shall be Additional Rent under this Sublease.

21.       INDEMNITY. Tenant agrees to indemnify Landlord and hold Landlord
harmless from all losses, damages, liabilities and expenses which Landlord may
incur, or for which Landlord may be liable to Prime Landlord, arising from the
acts or omissions of Tenant which are the subject matter of any indemnity or
hold harmless of Landlord to Prime Landlord under the Prime Lease.

22.       LANDLORD’S RESERVED RIGHTS. Landlord reserves the right, on reasonable
prior notice, to inspect the Premises during the Term, or to exhibit the
Premises to persons to whom Landlord is required to give access pursuant to the
terms of the Prime Lease.

23.       DEFAULTS. Tenant further agrees that any one or more of the following
events shall be considered Events of Default as said term is used herein, that
is to say, if:

14


--------------------------------------------------------------------------------




A.        Tenant shall be adjudged an involuntary bankrupt, or a decree or order
approving, as properly filed, a petition or answer filed against Tenant asking
reorganization of Tenant under the Federal bankruptcy laws as now or hereafter
amended, or under the laws of any State, shall be entered, and any such decree
or judgment or order shall not have been vacated or stayed or set aside within
sixty (60) days from the date of the entry or granting thereof; or

B.        Tenant shall file, or admit the jurisdiction of the court and the
material allegations contained in, any petition in bankruptcy, or any petition
pursuant or purporting to be pursuant to the Federal bankruptcy laws now or
hereafter amended, or Tenant shall institute any proceedings for relief of
Tenant under any bankruptcy or insolvency laws or any laws relating to the
relief of debtors, readjustment of indebtedness, reorganization, arrangements,
composition or extension; or

C.        Tenant shall make any assignment for the benefit of creditors or shall
apply for or consent to the appointment of a receiver for Tenant or any of the
property of Tenant; or

D.        Tenant shall admit in writing its inability to pay its debts as they
become due; or

E.         The Premises are levied on by any revenue officer or similar officer;
or

F.         A decree or order appointing a receiver of the property of Tenant
shall be made and such decree or order shall not have been vacated, stayed or
set aside within sixty (60) days from the date of entry or granting thereof; or

G.        Tenant shall abandon the Premises during the Term hereof; or

15


--------------------------------------------------------------------------------


H.        Tenant shall default in any payment of Rent required to be made by
Tenant hereunder when due as herein provided and such default shall continue for
five (5) days after notice thereof in writing to Tenant; or

I.          A violation of any provision of Section 12 of this Sublease shall
occur; or

J.         Tenant shall default in securing insurance or in providing evidence
of insurance as set forth in Section 11 of this Sublease or shall default with
respect to lien claims as set forth in Section 20 of this Sublease and either
such default shall continue for five (5) days after notice thereof in writing to
Tenant; or

K.        Tenant shall, by its act or omission to act, cause a default under the
Prime Lease and such default shall not be cured within the time, if any
permitted for such cure under the Prime Lease, less five (5) days; or

L.         Tenant shall default in any of the other covenants and agreements
herein contained to be kept, observed and performed by Tenant, and such default
shall continue for thirty (30) days after notice thereof in writing to Tenant.

24.       REMEDIES. Upon the occurrence of any one or more Events of Default,
Landlord may exercise any remedy against Tenant which Prime Landlord may
exercise for default by Landlord under the Prime Lease and any remedy available
at law or in equity for a breach of this Sublease.

25.       SECURITY DEPOSIT. To secure the faithful performance by Tenant of all
the covenants, conditions and agreements in this Sublease set forth and
contained on the part of Tenant to be fulfilled, kept, observed and performed
including, but not by way of limitation, such covenants and agreements in this
Sublease which become applicable upon the termination of the same by re-entry or
otherwise, Tenant has deposited with Landlord the Security Deposit as

16


--------------------------------------------------------------------------------




specified in Section 1(O) on the understanding that: (a) the Security Deposit or
any portion thereof not previously applied, or from time to time, such one or
more portions thereof, may be applied to the curing of any default by Tenant
that may then exist, without prejudice to any other remedy or remedies which
Landlord may have on account thereof, and upon such application Tenant shall pay
Landlord on demand the amount so applied which shall be added to the Security
Deposit so the same may be restored to its original amount; (b) should the Prime
Lease be assigned by Landlord, the Security Deposit or any portion thereof not
previously applied may be turned over to Landlord’s assignee and if the same be
turned over as aforesaid, Tenant hereby releases Landlord from any and all
liability with respect to the Security Deposit and/or its application or return;
(c) if Tenant shall faithfully fulfill, keep, perform and observe all of the
covenants, conditions and agreements in this Sublease set forth and contained on
the part of Tenant to be fulfilled, kept, performed and observed, the sum
deposited or the portion thereof not previously applied, shall be returned to
Tenant without interest no later than thirty (30) days after the expiration of
the Term of this Sublease or any renewal or extension thereof, provided (subject
to Section 38 of this Sublease) that Tenant has vacated the Premises and
surrendered possession thereof to Landlord at the expiration of the Term or any
extension or renewal thereof as provided herein; (d) in the event that Landlord
terminates this Sublease or Tenant’s right to possession by reason of an Event
of Default by Tenant, Landlord may apply the Security Deposit against damages
suffered to the date of such termination and/or may retain the Security Deposit
to apply against such damages as may be suffered or shall accrue thereafter by
reason of Tenant’s default; (e) in the event any bankruptcy, insolvency,
reorganization or other creditor-debtor proceedings shall be instituted by or
against Tenant, or its successors or assigns, the Security Deposit shall be
deemed to be applied first to the payment of any Rent due Landlord for all
periods prior to the

17


--------------------------------------------------------------------------------




institution of such proceedings, and the balance, if any, of the Security
Deposit may be retained or paid to Landlord in partial liquidation of Landlord’s
damages; and (f) Landlord shall not be required to deposit the Security Deposit
in an interest-bearing account.

26.       NOTICES AND CONSENTS. All notices, demands, requests, consents or
approvals which may or are required to be given by either party to the other
shall be in writing and shall be deemed given when received or refused if sent
by United States registered or certified mail, postage prepaid, return receipt
requested or if sent by overnight commercial courier service (a) if to Tenant,
addressed to Tenant at the address specified in Section 1(B) or at such other
place as Tenant may from time to time designate by notice in writing to Landlord
or (b) if for Landlord, addressed to Landlord at the address specified in
Section 1(C) or at such other place as Landlord may from time to time designate
by notice in writing to Tenant. Each party agrees promptly to deliver a copy of
each notice, demand, request, consent or approval from such party to Prime
Landlord relating to this Sublease or the Premises and promptly to deliver to
the other party a copy of any notice, demand, request, consent or approval
received from Prime Landlord relating to this Sublease or the Premises. Such
copies shall be delivered by overnight commercial courier.

27.       PROVISIONS REGARDING SUBLEASE. This Sublease and all the rights of
parties hereunder are subject and subordinate to the Prime Lease. Tenant agrees
that it will not, by its act or omission to act, cause a default under the Prime
Lease. In furtherance of the foregoing, the parties hereby confirm, each to the
other, that it is not practical in this Sublease agreement to enumerate all of
the rights and obligations of the various parties under the Prime Lease and
specifically to allocate those rights and obligations in this Sublease
agreement. Accordingly, in order to afford to Tenant the benefits of this
Sublease and of those provisions of

18


--------------------------------------------------------------------------------




the Prime Lease which by their nature are intended to benefit the party in
possession of the Premises, and in order to protect Landlord against a default
by Tenant which might cause a default or event of default by Landlord under the
Prime Lease:

A.        Except as otherwise expressly provided herein, Landlord shall perform
its covenants and obligations under the Prime Lease which do not require for
their performance possession of the Premises and which are not otherwise to be
performed hereunder by Tenant on behalf of Landlord.

B.        Except as otherwise expressly provided herein, Tenant shall perform
all affirmative covenants and shall refrain from performing any act which is
prohibited by the negative covenants of the Prime Lease, where the obligation to
perform or refrain from performing is by its nature imposed upon the party in
possession of the Premises. If reasonably practicable, Tenant shall perform
affirmative covenants which are also covenants of Landlord under the Prime Lease
at least five (5) days prior to the date when Landlord’s performance is required
under the Prime Lease. Landlord shall have the right to enter the Premises to
cure any default by Tenant under this Section, and Tenant shall reimburse
Landlord on demand for any actual out-of-pocket costs and expenses, including,
without limitation, reasonable attorneys’ fees and expenses, incurred by
Landlord in connection with any such entry and cure. To the extent Landlord
becomes liable to Prime Landlord under the Prime Lease as a result of any act or
omission of Tenant, Tenant’s agents, representatives, contractors, employees or
invitees, or any other person claiming by, through or under Tenant, then Tenant
shall pay to Landlord immediately upon demand the amount so payable by Landlord
to Prime Landlord. Amounts payable by Tenant under the preceding two sentences
shall bear interest from

19


--------------------------------------------------------------------------------




the date of demand to the date of payment in full at the rate set forth in
Section 52(F) of the Prime Lease.

C.        Landlord hereby grants to Tenant the right to receive all of the
services and benefits with respect to the Premises which are to be provided by
Prime Landlord under the Prime Lease. Landlord shall have no duty to perform any
obligations of Prime Landlord which are, by their nature, the obligation of an
owner or manager of real property. For example, Landlord shall not be required
to provide the services or repairs which the Prime Landlord is required to
provide under the Prime Lease. Landlord shall have no responsibility for or be
liable to Tenant for any default, failure or delay on the part of Prime Landlord
in the performance or observance by Prime Landlord of any of its obligations
under the Prime Lease, nor shall such default by Prime Landlord affect this
Sublease or waive or defer the performance of any of Tenant’s obligations
hereunder. Notwithstanding the foregoing, the parties contemplate that Prime
Landlord shall, in fact, perform its obligations under the Prime Lease and in
the event of any default or failure of such performance by Prime Landlord,
Landlord agrees that it will, upon notice from Tenant, make demand upon Prime
Landlord to perform its obligations under the Prime Lease.

28.       PRIME LANDLORD’S CONSENT. This Sublease and the obligations of the
parties hereunder are expressly conditioned upon Landlord’s obtaining prior
written consent hereto by Prime Landlord and Prime Landlord not exercising its
right to recapture the Premises pursuant to Article 41 of the Prime Lease.
Tenant shall promptly deliver to Landlord any information reasonably requested
by Prime Landlord (in connection with Prime Landlord’s approval of this
Sublease) with respect to the nature and operation of Tenant’s business and/or

20


--------------------------------------------------------------------------------




the financial condition of Tenant. Landlord and Tenant hereby agree, for the
benefit of Prime Landlord, that this Sublease and Prime Landlord’s consent
hereto shall not (a) create privity of contract between Prime Landlord and
Tenant; (b) be deemed to have amended the Prime Lease in any regard; or (c) be
construed as a waiver of Prime Landlord’s right to consent to any assignment of
the Prime Lease by Landlord or any further subletting of premises leased
pursuant to the Prime Lease, or as a waiver of Prime Landlord’s right to consent
to any assignment by Tenant of this Sublease or any sub-subletting of the
Premises or any part thereof. If Prime Landlord fails to consent to this
Sublease within thirty (30) days after a written request for consent is
delivered to Prime Landlord, either party shall have the right to terminate this
Sublease by giving written notice thereof to the other at any time thereafter,
but before Prime Landlord grants such consent. Such written request shall be
delivered by Landlord to Prime Landlord within three (3) business days after
this Sublease is executed and delivered by the parties, and Landlord shall
promptly send Tenant a copy of such request for consent (specifying the date on
which the request was delivered to Prime Landlord).

29.       [INTENTIONALLY OMITTED]

30.       BROKERAGE. Each party represents and warrants to the other that it has
had no dealings with any broker or agent in connection with this Sublease other
than the Broker as specified in Section 1(Q), whose commission shall be paid by
Landlord, and covenants to pay, hold harmless and indemnify the other party from
and against (i) any and all costs (including, without limitation, attorneys’
fees and expenses), expense or liability for any compensation, commissions or
charges claimed by any other broker or other agent with whom such party is
alleged to have dealt with respect to this Sublease or the negotiation thereof
on behalf of such

21


--------------------------------------------------------------------------------




party, or the breach by such party of the foregoing representation and warranty,
and (ii) the costs and expenses of the indemnified party in connection with any
such claim.

31.       GOVERNING LAW. This Sublease shall be governed by and construed in
accordance with the laws of the State of New York.

32.       JURY TRIAL WAIVER. Landlord and Tenant hereby waive trial by jury in
any action or proceeding brought by either of the parties hereto against the
other on any matters arising out of or in any way connected with this Sublease
or Tenant’s use or occupancy of the Premises.

33.       NUMBER AND GENDER. All terms used herein shall include any number or
gender, as the context may require.

34.       NO WAIVER; CUMULATIVE REMEDIES.

A.        No receipt of moneys by Landlord from Tenant after the termination or
cancellation of this Sublease shall reinstate, continue or extend the Term, or
operate as a waiver of the right of Landlord to enforce the payment of Base Rent
or Additional Rent then due, or thereafter falling due, or operate as a waiver
of the right of Landlord to recover possession of the Premises by proper suit,
action, proceeding or remedy.

B.        The failure of Landlord or Tenant to enforce any agreement, condition,
covenant or term of this Sublease shall not be deemed to waive or affect the
right of Landlord or Tenant to enforce the same or any other agreement,
condition, covenant or term of this Sublease in the event of a subsequent
default or breach.

22


--------------------------------------------------------------------------------




C.        The receipt by Landlord of Rent with knowledge of the breach of any of
the terms, covenants or conditions of this Sublease shall not be deemed a waiver
of such breach. The acceptance of any check or payment bearing or accompanied by
any endorsement, legend or statement shall not be deemed an accord and
satisfaction. No surrender of the Premises by Tenant (prior to the expiration or
termination of this Lease) shall be valid unless consented to in writing by
Landlord.

D.        Tenant, for itself and any and all persons claiming through or under
Tenant, including its creditors, upon the termination of this Lease or
expiration of the Term in accordance with the terms hereof, or in the event of
entry of judgment for the recovery of the possession of the Premises in any
action or proceeding, or if Landlord shall reenter the Premises by process of
law or otherwise lawfully, hereby waives any right of redemption provided or
permitted by any statute, law or decision now or hereafter in force, and does
hereby waive, surrender and give up all rights or privileges which it or they
may or might have under and by reason of any present or future law or decision,
to redeem the Premises or for a continuation of this Lease for the Term of this
Lease after having been dispossessed or ejected therefrom by process of law
after a final, non-appealable order.

E.         The rights and remedies given to the parties in this Sublease are
distinct, separate and cumulative, and none of them, whether or not exercised by
a party, shall be deemed to be in exclusion of any of the others, or of any
rights or remedies otherwise provided at law or in equity. In addition to the
other remedies in this Sublease provided, either party shall be entitled to
pursue the restraint by injunction of the violation or attempted or threatened
violation of any of the terms, covenants or conditions of this Sublease or to a
decree compelling performance of any of such terms, covenants or conditions.

23


--------------------------------------------------------------------------------




F.         This Sublease contains the entire agreement of the parties with
respect to the subject matter hereof, and any prior agreements or
understandings, oral or written, are merged herein. This Sublease may not be
extended, renewed, terminated or modified, nor may any provision hereof be
waived, except by an instrument in writing executed by the party against whom
enforcement of the same is sought.

G.        There shall be no allowance or credit or abatement or diminution of
Rent or liability on the part of Landlord or Prime Landlord by reason of
inconvenience, injury or annoyance to business or otherwise arising from or in
connection with the making of any repairs, alterations, additions or
improvements in or to any portion of the Premises, the Building or the Property
(except that if Landlord actually receives an allowance, credit or abatement
under the Prime Lease with respect to the Premises, Tenant shall receive a
corresponding credit under this Sublease).

H.        Tenant shall, at any time and from time to time, as requested by
Landlord, execute and deliver to Landlord within ten (10) days after receipt of
such request a statement (a) certifying that this Sublease is unmodified and in
full force and effect (or if modified, that same is in full force and effect as
modified and stating the modifications), (b) certifying the dates to which Base
Rent and Additional Rent have been paid, (c) stating whether or not, to the best
knowledge of Tenant, either party is in default in the performance of any of its
obligations under this Sublease, and, if so, specifying each such default of
which Tenant has knowledge, and (d) stating whether or not, to the best
knowledge of Tenant, any condition or event exists which with the giving of
notice or the passage of time, or both, would constitute such a default, and, if
so, specifying each such condition or event.

24


--------------------------------------------------------------------------------




36.     REPRESENTATIONS OF THE PARTIES. Landlord and Tenant represent to each
other that, subject to obtaining the consent of Prime Landlord to this Sublease
and the provisions of any agreement pursuant to which such consent is granted,
each party has the power and authority to execute and deliver this Sublease and
perform its obligations hereunder. Landlord and Tenant represent to each other
that the execution, delivery and performance of this Sublease by such party does
not (i) violate any agreement to which such party is a party or by which such
party or any of its respective properties is bound, or (ii) result in a breach
of or constitute a default under any such agreement.

37.       SUCCESSORS AND ASSIGNS. The agreements, terms, covenants and
conditions herein shall bind and inure to the benefit of Landlord and Tenant and
their respective successors and assigns.

38.       POSSIBLE SIX-DAY EXTENSION OF SUBLEASE. Provided that not later than
September 1, 2009 (i) Tenant enters into a lease agreement with Prime Landlord
pursuant to which Tenant will lease the Premises from Prime Landlord for a term
beginning on November 1, 2009 and Tenant delivers to Landlord written evidence
of such agreement in a form reasonably acceptable to Landlord, and (ii) Tenant
delivers to Landlord a written agreement from Prime Landlord providing that
Landlord need not deliver vacant possession of the Premises to Prime Landlord as
of the expiration date of the Prime Lease as provided in the Prime Lease and
Landlord is not required to remove or restore any property, improvements or
Alterations in the Premises as of the expiration date of the Prime Lease, and
further provided that no Event of Default shall have occurred and then be
continuing, Tenant may, by written notice given to Landlord not later than
September 1, 2009, extend the Term to October 30, 2009. In such case, Tenant
shall not be required to deliver vacant possession of the Premises or remove
Alterations

25


--------------------------------------------------------------------------------




as provided in Section 17 hereof or remove property as provided in Section 18
hereof, and Landlord agrees that it shall not exercise remedies for holdover
based on Tenant’s remaining in the Premises on October 31, 2009. Notwithstanding
the foregoing, the provisions of this Section 38 shall be null and void, and of
no effect, if such new lease between Prime Landlord and Tenant is not in effect
as of October 24, 2009 or Tenant is not entitled to remain in possession of the
Premises on November 1, 2009 pursuant to an agreement with Prime Landlord.

39.       ARRANGEMENTS FOR BUILDING SERVICES. Tenant may deal directly with
Prime Landlord for the procurement of building services for the Premises.

40.       WAIVER OF CERTAIN EXTENSION RIGHTS. Landlord hereby waives any options
it may have to extend the term of the Prime Lease with respect to the Premises
beyond October 31, 2009.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

26


--------------------------------------------------------------------------------




The parties have executed this Sublease the day and year first above written.

 

LANDLORD

 

 

 

 

 

 

 

PLATINUM TECHNOLOGY INTERNATIONAL, INC.

 

 

 

 

 

 

 

 

By: 

/s/ JAY H. DIAMOND

 

 

 

Name:

JAY H. DIAMOND

 

 

 

Title:

VP & Secretary

 

 

 

 

TENANT

 

 

 

 

 

 

 

ACA FINANCIAL GUARANTY CORPORATION

 

 

 

 

 

 

 

 

By: 

/s/ Edward U. Gilpin

 

 

 

Name:

Edward U. Gilpin

 

 

 

Title:

Chief Financial Officer

 

 

27


--------------------------------------------------------------------------------


EXHIBIT A

DIAGRAM OF SUBLEASED PREMISES


--------------------------------------------------------------------------------




EXHIBIT A

[GRAPHIC]


--------------------------------------------------------------------------------


EXHIBIT B

APPROVED ALTERATIONS

29


--------------------------------------------------------------------------------


EXHIBIT B

[GRAPHIC]

 


--------------------------------------------------------------------------------